Citation Nr: 1826497	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for DuPuytren's contractures of the left hand.

2.  Entitlement to an initial compensable rating for DuPuytren's contractures of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1980 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2018 statement, the withdrew his Board hearing request.  

The issue of entitlement to a temporary total rating due to convalescence for left hand surgery performed in October 2014 has been raised by the record but not yet adjudicated by the RO.  Accordingly, this issue is hereby REFERRED to the RO for development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The record requires further development before the Veteran's initial increased rating claims may be decided.  

During the pendency of this appeal, which spans from June 2011 to the present, the Veteran has been afforded one VA hands examination in December 2011, and he has submitted a DBQ hand disability questionnaire completed by his private physician in February 2013.  

In October 2014, the Veteran underwent left hand surgery to treat his service-connected DuPuytren's contractures; however, no medical evidence reflecting any hand treatment since this surgery is of record.  Moreover, the Board is unable to ascertain the current severity of his disability following his surgery.  Accordingly, efforts to obtain the Veteran's recent, outstanding VA and private treatment records must be obtained, and the Veteran should be afforded an updated VA examination  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include updated records from Drs. Cerveny and Triepel.

3. Then schedule the Veteran for a VA examination to determine the current severity of his bilateral hand disabilities.  All indicated tests and studies should be performed and all findings reported in detail.  
The joints involved should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.

4. Finally, readjudicate the Veteran's claims seeking initial compensable ratings for his bilateral hand disabilities, to include specific consideration of the findings reflected in the December 2013 DBQ report, as well as the Veteran's entitlement to a temporary total rating for convalescence following his October 2014 left hand surgery.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




